Citation Nr: 0502098	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 5, 1991 
for the award of a 30 percent evaluation for labyrinthitis 
with tinnitus (tinnitus is rated separately effective June 
10, 1999).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969 and from August 1973 to September 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Puerto Rico.

In June 2002, the Board issued a decision granting a 30 
percent evaluation for the veteran's service-connected 
labyrinthitis with tinnitus.  By this decision, the Board 
further granted a separate, compensable, evaluation for 
tinnitus effective June 10, 1999 (the effective date of the 
change in law allowing the separate, compensable evaluation 
for tinnitus, see 62 Fed. Reg. 25,205 through 25,210 (May 10, 
1999).  

The RO effectuated the 30 percent evaluation for the service-
connected labyrinthitis with tinnitus in a June 2002 rating 
decision, effective March 5, 1991, which is the date it 
received a claim for increase for this disability from the 
veteran.  The veteran submitted a notice of disagreement as 
to the effective date for the assignment of the 30 percent 
evaluation for labyrinthitis in August 2002.  He timely 
perfected this appeal in October 2003.  He also requested a 
hearing before a Veterans Law Judge sitting in Washington, 
D.C., but later, in February 2004, withdrew that request.

Hence, the appeal in its present posture challenges the 
effective date of this award.

The Board notes that the veteran submitted a claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities in May 
2003.  In addition, in February 2003, he requested that his 
bilateral tinnitus be awarded separate compensable 
evaluations for each ear.  These claims are referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  In December 1989, the RO issued a rating decision 
granting service connection for labyrinthitis and evaluating 
it as 10 percent disabling with the already service-connected 
tinnitus, effective from November 17, 1978.  The veteran did 
not appeal this decision.

2.  The veteran filed a claim for an increased disability 
evaluation for his labyrinthitis in August 1990, which was 
received by the RO on September 17, 1990.  

3.  In June 2002, the Board issued a decision granting an 
evaluation of 30 percent for the service-connected 
labyrinthitis with tinnitus.  Tinnitus was separately, 
compensably evaluated effective June 10, 1999.

4.  In June 2002, the RO issued a rating decision granting a 
30 percent evaluation for the service-connected labyrinthitis 
with tinnitus, effective from March 5, 1991.

5.  The date of receipt of the veteran's earliest claim for 
an increase in the service-connected labyrinthitis is 
September 17, 1990.

6.  It is factually ascertainable that the veteran's service-
connected labyrinthitis was manifested by dizziness, ringing 
in the ears, and occasional staggering and falls on September 
17, 1989, one year prior to RO's receipt of his claim.


CONCLUSION OF LAW

The criteria for an effective date of September 17, 1989, for 
the assignment of a 30 percent evaluation for labyrinthitis 
with tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o)(2), 
4.86, Diagnostic Code 6204, 6260 (effective prior to June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  The Board also notes that the VA General 
Counsel has held that the notice provisions of the VCAA are 
not applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, VCAA was 
enacted during the pendency of the veteran's appeal in his 
claim for an increased evaluation.  Thus, the present claim 
is governed by VAOPGCPREC 8-2003, rather than VAOPGCPREC 5-
2004.

The Board notes that the RO has not provided a VCAA letter to 
the veteran with regard to his appeal for an earlier 
effective date prior to March 5, 1991 for the award of the 30 
percent evaluation assigned his labyrinthitis.  In addition, 
the underlying appeal for an increased evaluation for this 
disability was taken from a rating decision promulgated in 
August 1991.  Notice of the regulations effectuating VCAA was 
provided in a December 2001 supplemental statement of the 
case, and the Board issued a decision granting the maximum 
benefit allowed by the regulations in June 2002.  It is 
acknowledged that the VCAA notice provided is not sufficient 
to meet current notification and duty to assist standards as 
articulated in 38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002)).

Notwithstanding, the Board finds it may grant the benefit 
sought on appeal, as will be fully explained below.  Hence, 
the Board holds that any defect in complying with the duty to 
notify and the duty to assist is harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. 
§ 20.1102 (2004) (harmless error).


I.  Factual Background

The records reveal that the veteran filed a claim for an 
increased evaluation and/or secondary service connection for 
his hearing disabilities in September 1986, which the RO 
received on October 15, 1986.  The veteran described these 
conditions as severe tinnitus, dizziness and occasional 
staggering, hearing loss and vertigo, and nasal problems.  He 
averred that all of these conditions were the consequence of 
his service-connected hearing loss.  The records show that 
the veteran was then service-connected for bilateral high 
frequency sensorineural hearing loss, evaluated as 
noncompensably disabling, effective from September 13, 1977, 
and for tinnitus, evaluated at 10 percent disabling, 
effective from November 17, 1978.  

In a July 1987 rating decision, claims seeking increased 
disability evaluations were denied.  Notice was provided by 
letter dated in September 1987.  The veteran submitted a 
notice of disagreement with this decision in November 1987.  
In January 1988, the RO issued a statement of the case 
describing the issues as (1) entitlement to an increased 
disability evaluation for service connected tinnitus, and (2) 
entitlement to an increased disability evaluation for 
service-connected bilateral hearing loss.  The veteran 
perfected his appeal in February 1988.  In June 1989, the 
Board remanded the case for further development, describing 
the issues as (1) entitlement to service connection for a 
chronic disability manifested by vertigo, and (2) entitlement 
to an increased (compensable) evaluation for bilateral 
hearing loss.

Following completion of the requested development, including 
VA examination with follow up testing conducted from July 
through November 1989, the RO granted service connection for 
labyrinthitis in a December 1989 rating decision.

In the decision, the RO noted that the effective date for the 
grant of service connection was the date of the veteran's 
claim.  However, the RO evaluated the disability with the 
already service-connected tinnitus, confirming and continuing 
the 10 percent evaluation that had been in effect from 
November 17, 1978.  Notice of the rating decision was 
provided by a letter dated December 15, 1989.  The veteran 
did not appeal this decision, and it became final.

In August 1990, the veteran submitted a claim for increased 
evaluation for his hearing disabilities, described as 
tinnitus, bilateral hearing loss, vertigo, and labyrinthitis, 
which the RO received in September 1990.  In December 1990 
the veteran again requested separate, compensable evaluations 
for his service-connected vertigo and labyrinthitis.  In 
February 1991, the veteran requested for a third time an 
increase in his service-connected hearing disabilities.  The 
RO received this claim in March 1991 and, in August 1991, 
confirmed and continued the 10 percent evaluation afforded 
labyrinthitis and tinnitus, and the noncompensable evaluation 
afforded bilateral hearing loss.  The veteran appealed this 
rating decision.  In September 1991, he timely perfected his 
appeal subsequent to the RO's issuance of a statement of the 
case in the same month.

In April 1993, the Board remanded the case for further 
development.  In June 1997, development complete, the issues 
again came before the Board.  The Board denied entitlement to 
a compensable evaluation for bilateral hearing loss but again 
remanded the claim for an increased evaluation for 
labyrinthitis with tinnitus for further development.

In June 2002, the requested development completed, the issue 
came before the Board a third time.  The Board granted 
entitlement to a 30 percent evaluation for the service-
connected labyrinthitis with tinnitus.  In addition, the 
Board granted a separate, 10 percent, evaluation for the 
service-connected tinnitus pursuant to a change in the 
regulations allowing same.  (See 62 Fed. Reg. 25,205 through 
25,210 (May 10, 1999)).  In arriving at its decision, the 
Board noted that VA treatment records present in the claims 
file reflect treatment for tinnitus and occasional vertigo 
relieved by Dramamine as early as September 1989.  The 
physician then recorded observations of adequate balance and 
coordination without nystagmus.  Vertigo of a peripheral 
etiology was assessed.  In a March 1992 hearing, however, the 
veteran argued that his condition resulted in staggering and 
that he had occasionally fallen due to dizziness, but that 
the Dramamine alleviated his symptoms.  Notwithstanding, 
because he had to take the Dramamine daily, he felt his 
condition warranted a higher evaluation.  Subsequent VA 
treatment records confirmed that the veteran continued to 
take Dramamine, which was prescribed for tinnitus and 
vertigo.

The Board further observed that the 30 percent evaluation is 
the highest evaluation afforded under the regulations for 
labyrinthitis.  Accordingly, an evaluation greater than that 
could not be considered.  

The veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Hence, this 
Board decision became final.

In a June 2002 rating decision, the RO effectuated the award 
of 30 percent for labyrinthitis, effective March 5, 1991.  
The veteran submitted a notice of disagreement to the 
effective date of award, arguing that it should be dated in 
September 1986, when he filed his claim.


II.  Analysis

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran contends that the effective date of his 30 
percent schedular evaluation, should be earlier than March 5, 
1991.  Specifically, he avers that the effective date should 
be the date he submitted his original claim for secondary 
service connection for his hearing disabilities including, 
among other manifestations, dizziness, staggering, and 
vertigo.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In its June 2002 rating decision, the RO apparently 
determined that the date of receipt of the claim for increase 
for the veteran's service-connected labyrinthitis was March 
5, 1991.  On this date, the RO received a VA Form 21-4138, 
Statement in Support of Claim" from the veteran in which he 
specifically claimed compensable evaluations for the 
conditions of vertigo and labyrinthitis which had been 
separately service-connected.  

However as the Board noted in its June 2002 decision and as 
is reflected in the evidence of record, the veteran submitted 
claims in August and December 1990, received, respectively, 
on December 20, 1990 and September 17, 1990, which 
articulated similar claims.  Specifically, in his August 1990 
claim, the veteran claims entitlement to an increased 
compensation for tinnitus, hearing loss, vertigo, and 
labyrinthitis.  The Board will accept the earlier, August 
1990, claim, which was received by the RO on September 17, 
1990, as the claim for increase in this case.

The Board will now consider the evidence in relation to the 
criteria for evaluating the veteran's labyrinthitis to 
determine when it first became factually ascertainable in the 
year prior to September 17, 1990 that an increase in the 
service-connected labyrinthitis occurred.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected labyrinthitis with tinnitus 
was evaluated at the time under Diagnostic Codes 6204-6260.  
During the pendency of this appeal, VA issued new regulations 
for evaluating disease of the ears and other sense organs.  
These new regulations were effective June 10, 1999.  See 62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  Where the law or 
regulations change after a claim has been filed or reopened 
and before administrative judicial process has been 
concluded, the Board must determine whether the revised 
version is more favorable to the veteran.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of the revised regulation can be no earlier than the 
effective date of the change.  See VAOPGCPREC 7-2003.

In the present case the new regulations are more favorable, 
as a note following Diagnostic Code 6260 allows the separate, 
compensable evaluation of tinnitus to be combined with 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic codes, 
except where manifestations of tinnitus is used to support an 
evaluation under one of those codes.  This was, prior to June 
10, 1999, impermissible as pyramiding under the regulations.  
See 38 C.F.R. § 4.14.

Notwithstanding, the effective date of this change in 
regulation falls subsequent to the time period under 
consideration and may not be permissibly applied.  The issue 
here is whether or not the veteran met the criteria for an 
evaluation greater than 10 percent for his labyrinthitis with 
tinnitus prior to August 17, 1990-which precedes the change 
in regulations effective by 62 Fed. Reg. 25,202-25,210.  See 
VAOGCPREC 7-2003.

Under the criteria in effect prior to June 10, 1999, a 10 
percent evaluation was afforded under Diagnostic Code 6204 
for chronic labyrinthitis characterized as moderate, with 
tinnitus and occasional dizziness.  A higher, 30 percent, 
evaluation was warranted for severe chronic labyrinthitis 
with tinnitus, dizziness, and occasional staggering.  

The medical evidence reflects that the veteran experienced 
severe chronic labyrinthitis with complaints of dizziness and 
vertigo, which was treated with prescribed Dramamine during 
the period of time 12 months prior to the RO's September 17, 
1990 receipt of his August 1990 claim.  In particular, VA 
treatment records present in the claims file reflect a 
diagnosis of labyrinthitis with prescribed Dramamine as early 
as April 1986 and consistent prescription of Dramamine 
thereafter.  Also of importance are findings of nystagmus in 
June 1987, clinical findings suggestive of vertigo with 
peripheral involvement and no central lesion in October 1987, 
and complaints in October 1987 of vertigo with the 
physician's observation of a clinical history of the 
condition dating back to 1978.

In summary, the medical evidence of record at the time of the 
veteran's August 1990 claim clearly demonstrates that the 
veteran's labyrinthitis with tinnitus met the criteria for a 
30 percent evaluation for the period of time dating 12 months 
prior to the RO's receipt of the veteran's claim on September 
17, 1990.  The report of VA examination report, with follow-
up testing conducted from July through November 1989, 
underscores these findings, reflecting evidence of increased 
disability as early as July 1989 and clinical confirmation of 
these findings in November 1989.

Accordingly, the Board finds that the medical evidence of 
record establishes an effective date of September 17, 1989 
for the award of 30 percent evaluation for the service-
connected labyrinthitis with tinnitus.  


ORDER

An effective date of September 17, 1989 for the award of a 30 
percent evaluation for labyrinthitis with tinnitus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


